Memorandum Opinion and Order
Musgrave, Judge:
Plaintiff moves the Court pursuant to Rule 84 to suspend this case under Enron Oil Trading and Transportation Co. v. United States, No. 87-09-00934, Slip Op. 91-91 (Sept. 27, 1991). The government opposes the motion. The Court finds the governments position persuasive, and denies plaintiffs motion without prejudice.
Rule 84(d) requires the movant to include in his motion a concise statement of the issue of fact or question of law alleged to be the same in *597the two cases. Plaintiffs motion states that the common question in this case and Enron is “whether the subject entries [were] liquidated by operation of law pursuant to 19 U.S.C. § 1504(a).”
The precise issue in Enron was whether the government had provided the plaintiff therein with notice required by 19 U.S.C. § 1504(b) (1980) that the period for liquidation had been extended. Enron, at 2. Nothing before the Court today indicates that notice is an issue in this case.
Accordingly, plaintiffs motion to suspend this case under Enron Oil Trading and Transportation Co. v. United States, No. 87-09-00934, Slip Op. 91-91 (Sept. 27,1991) is hereby denied.